 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 344 
In the House of Representatives, U. S.,

April 28, 2009
 
RESOLUTION 
Commending the University of Connecticut Huskies for their historic win in the 2009 National Collegiate Athletic Association Division I Women’s Basketball Tournament. 
 
 
Whereas, on April 7, 2009, the University of Connecticut Huskies defeated the University of Louisville Cardinals 76 to 54 in the final game of the NCAA Division I Women’s Basketball Tournament in St. Louis, Missouri; 
Whereas the Huskies were undefeated with a record of 39–0, defeating each of their opponents by more than double digits; 
Whereas the Huskies were undefeated for the third time since 1994–1995; 
Whereas the Huskies have won 6 national titles, second most in NCAA Division I women’s basketball history; 
Whereas sophomore forward Maya Moore was chosen as the Naismith Award winner, Wooden Award Winner, State Farm Wade Trophy Winner, United States Basketball Writers Association player of the year, and Associated Press player of the year; 
Whereas senior Point Guard Renee Montgomery was chosen as the Nancy Lieberman award winner given to the Nation’s top point guard; 
Whereas sophomore forward Maya Moore, senior point guard Renee Montgomery, and junior center Tina Charles were chosen as State Farm First Team All-Americans; 
Whereas junior center Tina Charles was chosen as the Women’s Final Four Most Valuable Player; 
Whereas sophomore forward Maya Moore, senior point guard Renee Montgomery, and junior center Tina Charles were chosen as members of the Final Four First All Tournament Team; 
Whereas coach Geno Auriemma was chosen as the Associated Press Coach of the Year; 
Whereas the University of Connecticut Women’s Basketball program has a 100 percent graduation rate among 4-year players, representing the team’s commitment to achievement in the classroom as well as on the court; 
Whereas each player, coach, athletic trainer, and staff member of the University of Connecticut Huskies dedicated their season and their tireless efforts to their perfect record and the NCAA championship; and 
Whereas residents of Connecticut and Huskies fans worldwide are to be commended for their longstanding support, perseverance, and pride in this team: Now, therefore, be it  
 
That the House of Representatives— 
(1)commends the University of Connecticut Huskies for their historic win in the 2009 National Collegiate Athletic Association Division I Women’s Basketball Tournament; 
(2)recognizes the achievements of the players, coaches, students, and support staff who were instrumental in the Huskies’ victory; and 
(3)directs the Clerk of the House of Representatives to transmit a copy of this resolution to University of Connecticut President Michael Hogan and head coach Geno Auriemma for appropriate display. 
 
Lorraine C. Miller,Clerk.
